Case 19-64590-lrc      Doc 43    Filed 09/03/20 Entered 09/03/20 09:51:43             Desc Main
                                 Document     Page 1 of 43



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       {              CHAPTER 13
                                             {
                                             {
Brenda Jean Young-Handspike,                 {              CASE NO. 19-64590 LRC
                                             {
                                             {
         DEBTOR                              {


   DEBTOR’S AMENDMENT TO CHAPTER 7 SCHEDULES AND SUMMARY OF
                          SCHEDULES

      COMES NOW the Debtor Brenda Jean Young-Handspike amends these Chapter 7
Schedules to provide the following:

   1. Debtor amends the Voluntary Petition, as attached.

   2. Debtor amends the Summary of Assets and Liabilities and Certain Statistical Information,
      as attached.

   3. Debtor amends Schedule A/B, as attached.

   4. Debtor amends Schedule C, as attached.

   5. Debtor amends Schedule I, as attached.

   6. Debtor amends Schedule J, as attached.

   7. Debtor amends the Declaration About an Individual Debtor’s Schedules, as attached.

   8. Debtor files the Statement of Intention for Individuals filing under Chapter 7, as attached.

   9. Debtor files the Chapter 7 Means Test Calculation, as attached.

   10. Debtor amends the Disclosure of Compensation of Attorney for Debtor, as attached.
Case 19-64590-lrc    Doc 43    Filed 09/03/20 Entered 09/03/20 09:51:43       Desc Main
                               Document     Page 2 of 43



        WHEREFORE, Debtor prays that this amendment be allowed, and for such other and any
further relief as the Court deems appropriate and just.

      September 3, 2020
                                                       Samuel O. Shoaga      /s/
                                                       Attorney for the Debtor
                                                       GA Bar No. 720095
                                                       The Semrad Law Firm, LLC.
                                                       235 Peachtree Street NE
                                                       Suite 300
                                                       Atlanta, GA 30303
Case 19-64590-lrc      Doc 43    Filed 09/03/20 Entered 09/03/20 09:51:43            Desc Main
                                 Document     Page 3 of 43



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       {              CHAPTER 13
                                             {
Brenda Jean Young-Handspike,                 {              CASE NO. 19-64590 LRC
                                             {
                                             {
         DEBTOR                              {

                                  CERTIFICATE OF SERVICE
        I hereby certify that I am more than 18 years of age and that I have this day served a
copy of the within amended schedules upon the following by depositing a copy of the same in
U.S. Mail with sufficient postage affixed thereon to ensure delivery:

Brenda Jean Young-Handspike
10485 Ace Court
Jonesboro, GA 30238




Dated: September 3, 2020
                                                            Samuel O. Shoaga      /s/
                                                            Attorney for the Debtor
                                                            GA Bar No. 720095
                                                            The Semrad Law Firm, LLC.
                                                            235 Peachtree Street NE
                                                            Suite 300
                                                            Atlanta, GA 30303
                  Case 19-64590-lrc                   Doc 43           Filed 09/03/20 Entered 09/03/20 09:51:43                      Desc Main
                                                                       Document     Page 4 of 43
 Fill in this information to identify your case:


 United States Bankruptcy Court for the:
         Northern          District of:     Georgia
                                          (State)

 Case number (if known) 19-64590                                 Chapter you are filing under:

                                                                      Chapter 7
                                                                      Chapter 11
                                                                      Chapter 12                                                        Check if this is an
                                                                      Chapter 13                                                        amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy -
Amended                                                                                                                                                       04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,
"the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:     Identify Yourself
                                    About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
 1.   Your full name                  Brenda
                                    First name                                                          First name
      Write the name that is on       Jean
      your government-issued
      picture identification (for   Middle name                                                         Middle name
      example, your driver's          Young-Handspike
      license or passport           Last name                                                           Last name
      Bring your picture
      identification to your        Suffix (Sr., Jr., II, III)                                          Suffix (Sr., Jr., II, III)
      meeting with the trustee.

 2.   All other names you                 Brenda
      have used in the last         First name                                                          First name
      8 years
                                    Middle name                                                         Middle name
      Include your married or
      maiden names.                       Handspike
                                    Last name                                                           Last name

                                    First name                                                          First name

                                    Middle name                                                         Middle name

                                    Last name                                                           Last name
 3.   Only the last 4 digits         xxx - xx-               9707                                        xxx - xx-
      of your Social
      Security number or             OR                                                                  OR
      federal Individual
      Taxpayer                       9 xx - xx-                                                          9 xx - xx-
      Identification number
      (ITIN)
      Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                             page 1



                                                                                                          Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc               Doc 43           Filed 09/03/20 Entered 09/03/20 09:51:43                                  Desc Main
                                                                  Document     Page 5 of 43
Debtor 1 Brenda                           Jean                         Young-Handspike             Case number (if known) 19-64590
           First Name                     Middle Name                  Last Name


                               About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names               I have not used any business names or EINs.                           I have not used any business names or EINs.
     and Employer
     Identification
     Numbers (EIN) you         Business name                                                         Business name
     have used in the last
     8 years                   Business name                                                         Business name
     Include trade names and
     doing business as names   EIN                                                                   EIN

                               EIN                                                                   EIN

5.   Where you live                                                                                   If Debtor 2 lives at a different address:
                               10485 Ace Ct
                               Number               Street                                           Number               Street


                               Jonesboro                Georgia             30238
                               City                     State               Zip Code                 City                   State                  Zip Code

                               Clayton
                               County                                                                County
                               If your mailing address is different from the one                     If Debtor 2’s mailing address is different from yours,
                               above, fill it in here. Note that the court will send any             fill it in here. Note that the court will send any notices to
                               notices to you at this mailing address.                               this mailing address.

                               Number               Street                                           Number               Street

                               P.O. Box                                                              P.O. Box

                               City                          State             Zip Code              City                          State             Zip Code

6.   Why you are               Check one:                                                            Check one:
     choosing this district
     to file for bankruptcy           Over the last 180 days before filing this petition, I have            Over the last 180 days before filing this petition, I have
                                      lived in this district longer than in any other district.             lived in this district longer than in any other district.

                                      I have another reason. Explain. (See 28 U.S.C. §§ 1408.)              I have another reason. Explain. (See 28 U.S.C. §§ 1408.)




     Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                            page 2
                                                                                                       Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                  Case 19-64590-lrc               Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                               Desc Main
                                                                Document     Page 6 of 43
Debtor 1 Brenda                            Jean                        Young-Handspike            Case number (if known) 19-64590
            First Name                     Middle Name                 Last Name

Part 2:     Tell the Court About Your Bankruptcy Case
7.    The chapter of the   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for
      Bankruptcy Code you Bankruptcy (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
      under                   Chapter 7
                                    Chapter 11
                                    Chapter 12
                                    Chapter 13

8.    How you will pay the          I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for
      fee                           more details about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash,
                                    cashier's check, or money order. If your attorney is submitting your payment on your behalf, your attorney
                                    may pay with a credit card or check with a pre-printed address.
                                    I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                    Individuals to Pay Your Filing Fee in Installments (Official Form 103A).
                                    I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a
                                    judge may, but is not required to, waive your fee, and may do so only if your income is less than 150% of
                                    the official poverty line that applies to your family size and you are unable to pay the fee in installments). If
                                    you choose this option, you must fill out the Application to Have the Chapter 7 Filing Fee Waived (Official
                                    Form 103B) and file it with your petition.

9.    Have you filed for            No.
      bankruptcy within the
      last 8 years?                 Yes. District                                          When                     Case number
                                                                                                  MM / DD / YYYY
                                           District                                        When                     Case number
                                                                                                  MM / DD / YYYY
                                           District                                        When                     Case number
                                                                                                  MM / DD / YYYY

10.   Are any bankruptcy            No.
      cases pending or
      being filed by a              Yes.   Debtor                                                                    Relationship to you
      spouse who is not                    District                                        When                      Case number, if known
      filing this case with                                                                       MM / DD / YYYY
      you, or by a business                Debtor                                                                    Relationship to you
      partner, or by an
                                           District                                        When                      Case number, if known
      affiliate?                                                                                  MM / DD / YYYY

11.   Do you rent your              No. Go to line 12.
      residence?
                                    Yes. Has your landlord obtained an eviction judgment against you?
                                                  No. Go to line 12.
                                                  Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                       this bankruptcy petition.




      Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
                                                                                                      Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                  Case 19-64590-lrc              Doc 43         Filed 09/03/20 Entered 09/03/20 09:51:43                             Desc Main
                                                                Document     Page 7 of 43
Debtor 1 Brenda                          Jean                         Young-Handspike              Case number (if known) 19-64590
            First Name                   Middle Name                  Last Name

Part 3:     Report About Any Businesses You Own as a Sole Proprietor
12.   Are you a sole                   No. Go to Part 4.
      proprietor of any full-
      or part-time                     Yes. Name and location of business
      business?
      A sole proprietorship                     Name of business, if any
      is a business you
      operate as an                             Number                            Street
      individual, and is not a
      separate legal entity
      such as a corporation,
      partnership, or LLC.
      If you have more than                     City                                       State                         Zip Code
      one sole
      proprietorship, use a                     Check the appropriate box to describe your business:
      separate sheet and
      attach it to this                                 Health Care Business (as defined in 11 U.S.C. § 101(27A))
      petition.                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        None of the above

13.   Are you filing under       If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
      Chapter 11 of the          proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business
      Bankruptcy Code,           debtor or you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement
      and are you a small        of operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
      business debtor or         procedure in 11 U.S.C. § 1116(1)(B).
      debtor as defined by
      11 U.S. C § 1182(1)?             No. I am not filing under Chapter 11.
      For a definition of              No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
      small business debtor,                    Bankruptcy Code.
      see 11 U.S.C. §
      101(51D).                        Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                Code and I do not choose to proceed under Subchapter V of Chapter 11.
                                       Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in § 1182(1) of the
                                                Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14.   Do you own or have              No.
      any property that
      poses or is alleged to          Yes.   What is the hazard?
      pose a threat of
      imminent and                           If immediate attention is needed, why is it needed?
      identifiable hazard to
      public health or
      safety? Or do you                      Where is the property?
      own any property                                                 Number                      Street
      that needs immediate
      attention?
      For example, do you
      own perishable goods,
                                                                       City                                 State                    Zip Code
      or livestock that must
      be fed, or a building
      that needs urgent
      repairs?
      Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                 page 4
                                                                                                       Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                  Case 19-64590-lrc              Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                                 Desc Main
                                                               Document     Page 8 of 43
Debtor 1 Brenda                           Jean                       Young-Handspike               Case number (if known) 19-64590
            First Name                    Middle Name                Last Name

Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                  About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

15.   Tell the court              You must check one:                                                You must check one:
      whether you have               I received a briefing from an approved credit                       I received a briefing from an approved credit
      received briefing              counseling agency within the 180 days before I                      counseling agency within the 180 days before I
      about credit                   filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
      counseling.                    certificate of completion.                                          certificate of completion.

      The law requires that          Attach a copy of the certificate and the payment plan,              Attach a copy of the certificate and the payment plan,
      you receive a briefing         if any, that you developed with the agency.                         if any, that you developed with the agency.
      about credit                   I received a briefing from an approved credit                       I received a briefing from an approved credit
      counseling before you          counseling agency within the 180 days before I                      counseling agency within the 180 days before I
      file for bankruptcy.           filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
      You must truthfully            certificate of completion.                                          certificate of completion.
      check one of the
                                     Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
      following choices. If          you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
      you cannot do so, you          plan, if any.                                                       plan, if any.
      are not eligible to file.
                                     I certify that I asked for credit counseling services               I certify that I asked for credit counseling services
      If you file anyway, the        from an approved agency, but was unable to                          from an approved agency, but was unable to
      court can dismiss your         obtain those services during the 7 days after I                     obtain those services during the 7 days after I
      case, you will lose            made my request, and exigent circumstances                          made my request, and exigent circumstances
                                     merit a 30-day temporary waiver of the                              merit a 30-day temporary waiver of the
      whatever filing fee you        requirement.                                                        requirement.
      paid, and your
      creditors can begin            To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
      collection activities          requirement, attach a separate sheet explaining what                requirement, attach a separate sheet explaining what
      again.                         efforts you made to obtain the briefing, why you were               efforts you made to obtain the briefing, why you were
                                     unable to obtain it before you filed for bankruptcy, and            unable to obtain it before you filed for bankruptcy, and
                                     what exigent circumstances required you to file this                what exigent circumstances required you to file this
                                     case.                                                               case.
                                     Your case may be dismissed if the court is dissatisfied             Your case may be dismissed if the court is dissatisfied
                                     with your reasons for not receiving a briefing before               with your reasons for not receiving a briefing before
                                     you filed for bankruptcy.                                           you filed for bankruptcy.
                                     If the court is satisfied with your reasons, you must still         If the court is satisfied with your reasons, you must still
                                     receive a briefing within 30 days after you file. You               receive a briefing within 30 days after you file. You
                                     must file a certificate from the approved agency, along             must file a certificate from the approved agency, along
                                     with a copy of the payment plan you developed, if any.              with a copy of the payment plan you developed, if any.
                                     If you do not do so, your case may be dismissed.                    If you do not do so, your case may be dismissed.
                                     Any extension of the 30-day deadline is granted only                Any extension of the 30-day deadline is granted only
                                     for cause and is limited to a maximum of 15 days.                   for cause and is limited to a maximum of 15 days.
                                     I am not required to receive a briefing about credit                I am not required to receive a briefing about credit
                                     counseling because of:                                              counseling because of:
                                         Incapacity.     I have a mental illness or a mental                 Incapacity.     I have a mental illness or a mental
                                                         deficiency that makes me                                            deficiency that makes me
                                                         incapable of realizing or making                                    incapable of realizing or making
                                                         rational decisions about finances.                                  rational decisions about finances.
                                          Disability.    My   physical disability causes me to                Disability.    My physical disability causes me to
                                                         be unable to participate in a                                       be unable to participate in a
                                                         briefing in person, by phone, or                                    briefing in person, by phone, or
                                                         through the internet, even after I                                  through the internet, even after I
                                                         reasonably tried to do so.                                          reasonably tried to do so.
                                          Active duty. I am currently on active military                      Active duty. I am currently on active military
                                                         duty in a military combat zone.                                     duty in a military combat zone.
                                     If you believe you are not required to receive a briefing           If you believe you are not required to receive a briefing
                                     about credit counseling, you must file a motion for                 about credit counseling, you must file a motion for
                                     waiver of credit counseling with the court.                         waiver of credit counseling with the court.



      Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
                                                                                                       Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                  Case 19-64590-lrc            Doc 43          Filed 09/03/20 Entered 09/03/20 09:51:43                                Desc Main
                                                               Document     Page 9 of 43
Debtor 1 Brenda                         Jean                         Young-Handspike            Case number (if known) 19-64590
            First Name                  Middle Name                  Last Name

Part 6:  Answer These Questions for Reporting Purposes
16. What kind of debts do 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as
    you have?                  "incurred by an individual primarily for a personal, family, or household purpose."
                                   No. Go to line 16b.
                                   Yes. Go to line 17.
                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                               money for a business or investment or through the operation of the business or investment.
                                   No. Go to line 16c.
                                   Yes. Go to line 17.
                          16c. State the type of debts you owe that are not consumer debts or business debts.

17.   Are you filing under          No. I am not filing under Chapter 7. Go to line 18.
      Chapter 7?
      Do you estimate that          Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      after any exempt                   expenses are paid that funds will be available to distribute to unsecured creditors?
      property is excluded
      and administrative                       No.
      expenses are paid that                   Yes.
      funds will be available
      for distribution to
      unsecured creditors?
18.   How many creditors            1-49                                         1,000-5,000                                25,001-50,000
      do you estimate that          50-99                                        5,001-10,000                               50,001-100,000
      you owe?                      100-199                                      10,001-25,000                              More than 100,000
                                    200-999
19.   How much do you               $0-$50,000                                   $1,000,001-$10 million                     $500,000,001-$1 billion
      estimate your assets          $50,001-$100,000                             $10,000,001-$50 million                    $1,000,000,001-$10 billion
      to be worth?                  $100,001-$500,000                            $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                    $500,001-$1 million                          $100,000,001-$500 million                  More than $50 billion
20.   How much do you               $0-$50,000                                   $1,000,001-$10 million                     $500,000,001-$1 billion
      estimate your                 $50,001-$100,000                             $10,000,001-$50 million                    $1,000,000,001-$10 billion
      liabilities to be?            $100,001-$500,000                            $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                    $500,001-$1 million                          $100,000,001-$500 million                  More than $50 billion
Part 7:     Sign Below
For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
                                correct.
                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                under Chapter 7.
                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill
                                out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or
                                both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                û       /s/ Brenda Young-Handspike
                                     Signature of Debtor 1
                                                                                                  û     Signature of Debtor 2

                                     Executed on           9/1/2020                                     Executed on
                                                             MM / DD / YYYY                                                     MM / DD / YYYY




      Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page 6
                                                                                                     Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
              Case 19-64590-lrc            Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                              Desc Main
                                                       Document      Page 10 of 43
Debtor 1 Brenda                     Jean                       Young-Handspike             Case number (if known) 19-64590
        First Name                  Middle Name                Last Name


For your attorney, if you   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
are represented by one      eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                            relief available under each chapter for which the person is eligible. I also certify that I have delivered to the
If you are not              debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I
represented by an           have no knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
attorney, you do not
need to file this page.     û       /s/ Dylan K. Steed
                                 Signature of Attorney for Debtor
                                                                                            Date      9/1/2020
                                                                                                        MM / DD / YYYY



                                 Dylan K. Steed
                                 Printed name

                                 Semrad Law Firm
                                 Firm name
                                 235 Peachtree St Ne
                                 Number     Street
                                 Suite 300

                                 Atlanta                                         Georgia                               30303
                                 City                                            State                                 Zip Code

                                 Contact phone              6783045006                Email address              dsteed@semradlaw.com

                                 824694                                                             Georgia
                                 Bar number                                                         State




  Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                  page 7
                                                                                               Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                       Case 19-64590-lrc                       Doc 43            Filed 09/03/20 Entered 09/03/20 09:51:43                                        Desc Main
                                                                                Document      Page 11 of 43
 Fill in this information to identify your case:
 Debtor 1              Brenda                                   Jean                             Young-Handspike
                       First Name                               Middle Name                      Last Name
 Debtor 2
 (Spouse, if filing)   First Name                               Middle Name                      Last Name

 United States Bankruptcy Court for the:              Northern                            District of Georgia
                                                                                                      (State)
 Case number           19-64590
 (If known)
                                                                                                                                                                             Check if this is an
                                                                                                                                                                             amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information -
Amended                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:       Summarize Your Assets

                                                                                                                                                        Your assets
                                                                                                                                                        Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                 $0.00
     1a. Copy line 55, Total real estate, from Schedule A/B .....................................................................................
                                                                                                                                                                 $14,144.00
      1b. Copy line 62, Total personal property, from Schedule A/B ..........................................................................

                                                                                                                                                                 $14,144.00
      1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................


 Part 2:       Summarize Your Liabilities

                                                                                                                                                        Your liabilities
                                                                                                                                                        Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                                 $24,691.94
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)                                                                                     $20,000.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................
                                                                                                                                                                 $12,775.00
      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ........................

                                                                                                                             Your total liabilities              $57,466.94



 Part 3:       Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                 $1,779.00
     Copy your combined monthly income from line 12 of Schedule I .........................................................................

 5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                                 $1,776.00
     Copy your monthly expenses from line 22, Column A, of Schedule J................................................................




  Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 1



                                                                                                                                    Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                  Case 19-64590-lrc                 Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                                 Desc Main
                                                                Document      Page 12 of 43
Debtor 1 Brenda                              Jean                      Young-Handspike              Case number (if known) 19-64590
            First Name                       Middle Name               Last Name

Part 4:    Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes.

7. What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
          family, or household purpose. 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
          this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official                                  $0.00
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

     From Part 4 on Schedule E/F, copy the following:                                                         Total claim


     9a. Domestic support obligations (Copy line 6a.)                                                         $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                $20,000.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                      $0.00

     9d. Student loans. (Copy line 6f.)                                                                       $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as              $0.00
     priority claims. (Copy line 6g.)
                                                                                                              $0.00
     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

     9g. Total. Add lines 9a through 9f.                                                                      $20,000.00




 Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                              page 2
                                                                                                         Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                       Case 19-64590-lrc                 Doc 43         Filed 09/03/20 Entered 09/03/20 09:51:43                            Desc Main
                                                                       Document      Page 13 of 43
 Fill in this information to identify your case:
 Debtor 1              Brenda                             Jean                      Young-Handspike
                       First Name                         Middle Name               Last Name
 Debtor 2
 (Spouse, if filing)   First Name                         Middle Name               Last Name

 United States Bankruptcy Court for the:         Northern                     District of Georgia
                                                                                          (State)
 Case number           19-64590
 (If known)
                                                                                                                                                 Check if this is an
Official Form 106A/B                                                                                                                             amended filing

Schedule A/B: Property - Amended                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.
 Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
           No. Go to Part 2
                Yes. Where is the property?
                                                                     What is the property? Check all that apply.     Do not deduct secured claims or exemptions. Put
    1.1                                                                 Single-family home                           the amount of any secured claims on Schedule D:
                Street address, if available, or other description                                                   Creditors Who Have Claims Secured by Property.
                                                                        Duplex or multi-unit building
                                                                        Condominium or cooperative                   Current value of the     Current value of the
                                                                                                                     entire property?         portion you own?
                                                                        Manufactured or mobile home
                                                                        Land
                Number         Street                                                                                Describe the nature of your ownership
                                                                        Investment property
                                                                                                                     interest (such as fee simple, tenancy by
                                                                        Timeshare                                    the entireties, or a life estate), if known.
                City                State           Zip Code            Other
                                                                                                                         Check if this is community property
                                                                     Who has an interest in the property? Check          (see instructions)
                                                                     one.
                                                                        Debtor 1 only
                                                                        Debtor 2 only
                                                                        Debtor 1 and Debtor 2 only
                                                                        At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:
      If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.     Do not deduct secured claims or exemptions. Put
    1.2                                                                 Single-family home                           the amount of any secured claims on Schedule D:
                Street address, if available, or other description                                                   Creditors Who Have Claims Secured by Property.
                                                                        Duplex or multi-unit building
                                                                        Condominium or cooperative                   Current value of the     Current value of the
                                                                                                                     entire property?         portion you own?
                                                                        Manufactured or mobile home
                                                                        Land
                Number         Street                                                                                Describe the nature of your ownership
                                                                        Investment property
                                                                                                                     interest (such as fee simple, tenancy by
                                                                        Timeshare                                    the entireties, or a life estate), if known.
                City                State           Zip Code            Other
                                                                                                                         Check if this is community property
                                                                     Who has an interest in the property? Check          (see instructions)
                                                                     one.
                                                                        Debtor 1 only
                                                                        Debtor 2 only
                                                                        Debtor 1 and Debtor 2 only
                                                                        At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:



   Official Form 106A/B                                                       Schedule A/B: Property                                                     page 1



                                                                                                              Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                    Case 19-64590-lrc                    Doc 43           Filed 09/03/20 Entered 09/03/20 09:51:43                                         Desc Main
                                                                         Document      Page 14 of 43
 Debtor 1 Brenda                                  Jean                           Young-Handspike                   Case number (if known) 19-64590
              First Name                          Middle Name                    Last Name

                                                                 What is the property? Check all that apply.                       Do not deduct secured claims or exemptions. Put
 1.3                                                                  Single-family home                                           the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                          Creditors Who Have Claims Secured by Property.
                                                                      Duplex or multi-unit building
                                                                      Condominium or cooperative                                   Current value of the     Current value of the
                                                                                                                                   entire property?         portion you own?
                                                                      Manufactured or mobile home
                                                                      Land
       Number              Street                                                                                                  Describe the nature of your ownership
                                                                      Investment property
                                                                                                                                   interest (such as fee simple, tenancy by
                                                                      Timeshare                                                    the entireties, or a life estate), if known.
       City                     State         Zip Code                Other

                                                                                                                                        Check if this is community property
                                                                 Who has an interest in the property? Check one.                        (see instructions)
                                                                      Debtor 1 only
                                                                      Debtor 2 only
                                                                      Debtor 1 and Debtor 2 only
                                                                      At least one of the debtors and another
                                                                                   Other information you wish to add about this item, such as local
                                                                                   property identification number:
   2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here.
   ...................................................................................................


Part 2:       Describe Your Vehicles
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
        No
        Yes
       3.1 Make                              Ford                      Who has an interest in the property? Check                   Do not deduct secured claims or exemptions. Put
                                              C-Max                    one.                                                         the amount of any secured claims on Schedule D:
              Model:                          Energi                        Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
              Year:                          2014
              Approximate mileage:           48000                          Debtor 2 only                                           Current value of the    Current value of the
                                                                            Debtor 1 and Debtor 2 only                              entire property?        portion you own?
              Other information:                                                                                                    $11575.00               $11575.00
                                                                            At least one of the debtors and another
              2014 Ford C-Max Energi
                                                                          Check if this is community property (see
                                                                          instructions)
       3.2 Make                                                        Who has an interest in the property? Check                   Do not deduct secured claims or exemptions. Put
           Model:                                                      one.                                                         the amount of any secured claims on Schedule D:
           Year:                                                          Debtor 1 only                                             Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                             Debtor 2 only                                           Current value of the    Current value of the
              Other information:                                            Debtor 1 and Debtor 2 only                              entire property?        portion you own?
                                                                            At least one of the debtors and another
                                                                            Check if this is community property (see
                                                                            instructions)




  Official Form 106A/B                                                            Schedule A/B: Property                                                                page 2
                                                                                                                        Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                   Case 19-64590-lrc                        Doc 43            Filed 09/03/20 Entered 09/03/20 09:51:43                                           Desc Main
                                                                             Document      Page 15 of 43
Debtor 1 Brenda                                      Jean                             Young-Handspike                    Case number (if known) 19-64590
             First Name                              Middle Name                      Last Name

       3.3 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
       3.4 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
4      Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
            No
            Yes
       4.1 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
       4.2 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
    5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                                               $11575.00
    you have attached for Part 2. Write that number here ...................................................................................................




    Official Form 106A/B                                                              Schedule A/B: Property                                                                page 3
                                                                                                                               Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                   Case 19-64590-lrc                           Doc 43             Filed 09/03/20 Entered 09/03/20 09:51:43                                                  Desc Main
                                                                                 Document      Page 16 of 43
Debtor 1 Brenda                                        Jean                                Young-Handspike                      Case number (if known) 19-64590
            First Name                                 Middle Name                         Last Name

Part 3:    Describe Your Personal and Household Items
                                                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                portion you own?
                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                 or exemptions.
 6. Household goods and furnishings
  Examples: Major appliances, furniture, linens, china, kitchenware
   No
   Yes. Describe...           Furniture and Appliances                                                                                                            $1200.00

 7. Electronics
  Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
   No
   Yes. Describe...           Electronics                                                                                                                         $800.00

 8. Collectibles of value
  Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   No
   Yes. Describe...

 9. Equipment for sports and hobbies
  Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
            and kayaks; carpentry tools; musical instruments
   No
   Yes. Describe...

 10. Firearms
  Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   No
   Yes. Describe...

 11. Clothes
  Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   No
   Yes. Describe...           Wearing Apparel                                                                                                                     $300.00

 12. Jewelry
  Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
            gold, silver
   No
   Yes. Describe...           Jewelry                                                                                                                             $100.00

 13. Non-farm animals
  Examples: Dogs, cats, birds, horses
   No
   Yes. Describe...

 14. Any other personal and household items you did not already list, including any health aids you did not list
   No
   Yes. Describe...

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                   $2400.00
 for Part 3. Write that number here ..........................................................................................................................




 Official Form 106A/B                                                                      Schedule A/B: Property                                                                      page 4
                                                                                                                                       Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                                Doc 43               Filed 09/03/20 Entered 09/03/20 09:51:43                                         Desc Main
                                                                                      Document      Page 17 of 43
Debtor 1 Brenda                                           Jean                                   Young-Handspike           Case number (if known) 19-64590
          First Name                                      Middle Name                            Last Name

Part 4:   Describe Your Financial Assets
                                                                                                                                                                    Current value of the
Do you own or have any legal or equitable interest in any of the following?                                                                                         portion you own?
                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                    or exemptions.
16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
          No
          Yes ....................................................................................................                                                  $60.00
                                                                                                                          Cash: .................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
       and other similar institutions. If you have multiple accounts with the same institution, list each.
          No
                                                                                          Institution name:
          Yes

                                        17.1. Checking account:                           Wells Fargo Checking Account                                              $81.00

                                        17.2. Checking account:                           Wells Fargo Savings Account                                               $23.00
                                        17.3. Checking account:                           SunTrust Checking Account                                                 $5.00
                                        17.4. Savings account:

                                        17.5. Savings account:

                                        17.6. Certificates of deposit:

                                        17.7. Other financial account:

                                        17.8. Other financial account:

                                        17.9. Other financial account:

                                        17.10. Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
          No
                                        Institution or issuer name:
          Yes




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture
          No
                                        Name of entity                                                                    % of ownership:
          Yes. Give specific
          information about
          them




 Official Form 106A/B                                                                            Schedule A/B: Property                                                             page 5
                                                                                                                                 Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
               Case 19-64590-lrc                     Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                          Desc Main
                                                                  Document      Page 18 of 43
Debtor 1 Brenda                               Jean                     Young-Handspike             Case number (if known) 19-64590
         First Name                           Middle Name              Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
          No
          Yes. Give specific
          information about    Issuer name:
          them.....




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
          No
                               Type of account:                    Institution name:
          Yes. List each
          account              401(k) or similar plan:
          separately.
                               Pension plan:

                               IRA:
                               Retirement account:

                               Keogh:

                               Additional account:

                               Additional account:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others
        No                                                    Institution name:
          Yes....              Electric:

                               Gas:

                               Heating oil:

                               Security deposit on rental unit:

                               Prepaid rent:

                               Telephone:

                               Water:

                               Rented furniture:

                               Other:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
          No
                               Issuer name and description:
          Yes....




 Official Form 106A/B                                                   Schedule A/B: Property                                             page 6
                                                                                                        Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
               Case 19-64590-lrc                   Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                                 Desc Main
                                                                Document      Page 19 of 43
Debtor 1 Brenda                             Jean                       Young-Handspike               Case number (if known) 19-64590
         First Name                         Middle Name                Last Name

24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
          No
                      Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
          Yes....




25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit
          No
          Yes. Describe...


26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
          No
          Yes. Describe...


27.   Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          No
          Yes. Describe...



Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.
28. Tax refunds owed to you
         No
         Yes. Give specific information                                                                           Federal:               $0.00
              about them, including whether
              you already filed the returns                                                                       State:                 $0.00
              and the tax years..............
                                                                                                                  Local:                 $0.00
29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
                                                                                                                  Alimony:               $0.00
         Yes. Give specific information......
                                                                                                                  Maintenance:           $0.00

                                                                                                                  Support:               $0.00

                                                                                                                  Divorce settlement:    $0.00

                                                                                                                  Property settlement:   $0.00
30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
         No
         Yes. Describe...




 Official Form 106A/B                                                   Schedule A/B: Property                                                        page 7
                                                                                                          Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                   Case 19-64590-lrc                          Doc 43            Filed 09/03/20 Entered 09/03/20 09:51:43                                          Desc Main
                                                                               Document      Page 20 of 43
Debtor 1 Brenda                                       Jean                              Young-Handspike                      Case number (if known) 19-64590
            First Name                                Middle Name                       Last Name

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
                                                                      Company name:                                                        Beneficiary:             Surrender or refund value:
            Yes. Name the insurance company
            of each policy and list its value.....




32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
            No
            Yes. Describe...


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe...


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
            No
            Yes. Describe...         Pending Personal Injury Claim (Debtor retains the right to claim this exemption for any funds realized
                                     and received from this contingent interest up to the maximum exemption allowed)

35. Any financial assets you did not already list
            No
            Yes. Describe...



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                          $169.00
    for Part 4. Write that number here ................................................................................................................




Part 5:     Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
            No. Go to Part 6.                                                                                                                                  Current value of the
                                                                                                                                                               portion you own?
            Yes. Go to line 38.                                                                                                                                Do not deduct secured claims
                                                                                                                                                               or exemptions
38. Accounts receivable or commissions you already earned
            No
            Yes. Describe...


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
            No
            Yes. Describe...




 Official Form 106A/B                                                                    Schedule A/B: Property                                                               page 8
                                                                                                                                   Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                     Case 19-64590-lrc                            Doc 43             Filed 09/03/20 Entered 09/03/20 09:51:43                                                          Desc Main
                                                                                    Document      Page 21 of 43
 Debtor 1 Brenda                                          Jean                                Young-Handspike                       Case number (if known) 19-64590
              First Name                                  Middle Name                         Last Name
 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
              No
              Yes. Describe...


 41. Inventory
              No
              Yes. Describe...


 42. Interests in partnerships or joint ventures
              No
                                                                           Name of entity:                                                         % of ownership:
              Yes. Give specific
              information about
              them



 43. Customer lists, mailing lists, or other compilations
              No
              Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                           No
                           Yes. Describe........

 44. Any business-related property you did not already list
              No
              Yes. Give specific
              information .......




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here ...............................................................................................................................................

 Part 6:      Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.

 46.     Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
               No. Go to Part 7.                                                                                                                                                     Current value of the
                                                                                                                                                                                     portion you own?
               Yes. Go to line 47.                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                     or exemptions
 47.     Farm animals
         Examples: Livestock, poultry, farm-raised fish
               No
               Yes. Describe...




   Official Form 106A/B                                                                        Schedule A/B: Property                                                                              page 9
                                                                                                                                           Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                     Case 19-64590-lrc                            Doc 43              Filed 09/03/20 Entered 09/03/20 09:51:43                                                       Desc Main
                                                                                     Document      Page 22 of 43
 Debtor 1 Brenda                                          Jean                                 Young-Handspike                       Case number (if known) 19-64590
              First Name                                  Middle Name                          Last Name
 48.     Crops-either growing or harvested
               No
               Yes. Describe...


 49.     Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
               No
               Yes. Describe...


 50.     Farm and fishing supplies, chemicals, and feed
               No
               Yes. Describe...


 51.     Any farm- and commercial fishing-related property you did not already list
               No
               Yes. Describe...



52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .................................................................................................................................




 Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above
 53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
              No
              Yes. Give specific
              information




54. Add the dollar value of all of your entries from Part 7. Write that number here ...........................................................................




 Part 8:      List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ...........................................................................................................................................

 56. part 2 total vehicles, line 5                                                                 $11575.00
 57.Part 3: Total personal and household items, line 15                                            $2400.00
 58.Part 4: Total financial assets, line 36                                                        $169.00
 59. Part 5: Total business-related property, line 45
 60. Part 6: Total farm- and fishing-related property, line 52

 61. Part 7: Total other property not listed, line 54

 62. Total personal property. Add lines 56 through 61. ....................
                                                                                                   $14144.00                                                                            + $14144.00
                                                                                                                                             Copy personal property total

                                                                                                                                                                                         $14144.00
 63.Total of all property on Schedule A/B. Add line 55 + line 62..........................................................................................


   Official Form 106A/B                                                                        Schedule A/B: Property                                                                       page 10
                                                                                                                                            Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                       Case 19-64590-lrc             Doc 43         Filed 09/03/20 Entered 09/03/20 09:51:43                             Desc Main
                                                                   Document      Page 23 of 43
Fill in this information to identify your case:
Debtor 1                Brenda                        Jean                      Young-Handspike
                        First Name                    Middle Name               Last Name
Debtor 2
(Spouse, if filing)     First Name                    Middle Name               Last Name

United States Bankruptcy Court for the:       Northern                     District of Georgia
                                                                                       (State)
Case number             19-64590
(If known)
                                                                                                                                                   Check if this is an
Official Form 106C                                                                                                                                 amended filing


Schedule C: The Property You Claim as Exempt - Amended                                                                                                          04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim
as exempt. If more space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any
additional pages, write your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to
state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to
the amount of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and
tax-exempt retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value
under a law that limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount,
your exemption would be limited to the applicable statutory amount.

Part 1:       Identify the Property You Claim as Exempt
 1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
              You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
              You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


        Brief description of the property and         Current value of        Amount of the exemption you claim               Specific laws that allow exemption
        line on Schedule A/B that lists this          the portion you
        property                                      own                     Check only one box for each exemption.

                                                      Copy the value from
                                                      Schedule A/B

        Brief                                                                                                                      O.C.G.A. § 44-13-100(a)(6)
        description:                                        $81.00
              Checking account, Wells                                                                 $81.00
              Fargo Checking Account                                               100% of fair market value, up to any
        Line from                                                                  applicable statutory limit
        Schedule A/B:       17
        Brief                                                                                                                      O.C.G.A. § 44-13-100(a)(6)
        description:                                        $23.00
              Checking account, Wells                                                                 $23.00
              Fargo Savings Account                                                100% of fair market value, up to any
        Line from                                                                  applicable statutory limit
        Schedule A/B:        17

 3.     Are you claiming a homestead exemption of more than $170,350?
        (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

                      No
                      Yes




      Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                        page 1 of 2



                                                                                                             Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                Case 19-64590-lrc              Doc 43           Filed 09/03/20 Entered 09/03/20 09:51:43                          Desc Main
                                                               Document      Page 24 of 43
Debtor 1 Brenda                         Jean                       Young-Handspike            Case number (if known) 19-64590
          First Name                    Middle Name                Last Name

Part 2:   Additional Page

    Brief description of the property and      Current value of       Amount of the exemption you claim               Specific laws that allow exemption
    line on Schedule A/B that lists this       the portion you
    property                                   own                    Check only one box for each exemption.

                                               Copy the value from
                                               Schedule A/B

    Brief                                                                                                                   O.C.G.A. § 44-13-100(a)(6)
    description:                                       $5.00
          Checking account,                                                                 $5.00
          SunTrust Checking                                                100% of fair market value, up to any
          Account                                                          applicable statutory limit
    Line from
    Schedule A/B:       17
    Brief                                                                                                                   O.C.G.A. § 44-13-100(a)(6)
    description:                                      $60.00
          Cash on Hand                                                                      $60.00
    Line from                                                              100% of fair market value, up to any
    Schedule A/B:      16                                                  applicable statutory limit
    Brief                                                                                                                   O.C.G.A. § 44-13-100(a)(4)
    description:                                  $1,200.00
          Furniture and                                                                   $1,200.00
          Appliances                                                       100% of fair market value, up to any
    Line from                                                              applicable statutory limit
    Schedule A/B:       06
    Brief                                                                                                                   O.C.G.A. § 44-13-100(a)(4)
    description:                                      $300.00
          Wearing Apparel                                                                  $300.00
    Line from                                                              100% of fair market value, up to any
    Schedule A/B:       11                                                 applicable statutory limit
    Brief                                                                                                                   O.C.G.A. § 44-13-100(a)(4)
    description:                                      $800.00
          Electronics                                                                      $800.00
    Line from                                                              100% of fair market value, up to any
    Schedule A/B:       07                                                 applicable statutory limit
    Brief                                                                                                                   O.C.G.A. § 44-13-100(a)(5)
    description:                                      $100.00
          Jewelry                                                                          $100.00
    Line from                                                              100% of fair market value, up to any
    Schedule A/B:       12                                                 applicable statutory limit
    Brief                                                                                                                 O.C.G.A. § 44-13-100(a)(11)(D);
    description:                                       $0.00                                                                O.C.G.A. § 44-13-100(a)(6)
          Pending Personal Injury                                                             $0
          Claim (Debtor retains                                            100% of fair market value, up to any
          the right to claim this                                          applicable statutory limit
          exemption for any funds
          realized and received
          from this contingent
          interest up to the
          maximum exemption
          allowed)
    Line from
    Schedule A/B:          34




  Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                        page 2 of 2
                                                                                                    Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                      Case 19-64590-lrc        Doc 43         Filed 09/03/20 Entered 09/03/20 09:51:43                                Desc Main
                                                             Document      Page 25 of 43
Fill in this information to identify your case:
Debtor 1              Brenda                    Jean                    Young-Handspike
                      First Name                Middle Name             Last Name                          Check if this is:
Debtor 2
(Spouse, if filing)   First Name                Middle Name             Last Name                             An amended filing

United States Bankruptcy Court for      Northern                   District of Georgia                          A supplement showing post-petition chapter 13
the:                                                                                                            expenses as of the following date:
                                                                               (State)
Case number 19-64590
(If known)                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income - Amended                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include
information about your spouse. If you are separated and your spouse is not filing with you, do not include information about your
spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1: Describe Employment


 1. Fill in your employment                                           Debtor 1                                     Debtor 2
    information.
                                        Employment status                Employed                                     Employed
     If you have more than one job,
     attach a separate page with                                         Not Employed                                 Not Employed
     information about additional
     employers.                         Occupation
     Include part time, seasonal, or    Employer's name
     self-employed work.
                                        Employer's address
     Occupation may include student                                   Number Street                                Number Street
     or homemaker, if it applies.




                                                                      City                State   Zip Code         City                 State   Zip Code

                                        How long employed
                                        there?


 Part 2: Give Details About Monthly Income

 Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
 spouse unless you are separated.
 If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
 more space, attach a separate sheet to this form.
                                                                                         For Debtor 1             For Debtor 2 or
                                                                                                                  non-filing spouse
   2. List monthly gross wages, salary, and commissions (before all payroll      2.                 $0.00
      deductions.) If not paid monthly, calculate what the monthly wage would
      be.
   3. Estimate and list monthly overtime pay.                                    3.                + $0.00
   4. Calculate gross income. Add line 2 + line 3.                               4.                     $0.00




   Official Form 106I                                             Schedule I: Your Income                                                       page 1


                                                                                                  Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
               Case 19-64590-lrc                  Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                                Desc Main
                                                              Document      Page 26 of 43
Debtor 1Brenda                             Jean                       Young-Handspike             Case number (if         19-64590
         First Name                        Middle Name                Last Name                   known)
                                                                                            For Debtor 1           For Debtor 2 or
                                                                                                                   non-filing spouse

  Copy line 4 here                                                                4.                   $0.00
5. List all payroll deductions:
   5a. Tax, Medicare, and Social Security deductions                              5a.                  $0.00
   5b. Mandatory contributions for retirement plans                               5b.                  $0.00
   5c. Voluntary contributions for retirement plans                               5c.                  $0.00
   5d. Required repayments of retirement fund loans                               5d.                  $0.00
   5e. Insurance                                                                  5e.                  $0.00
   5f. Domestic support obligations                                               5f.                  $0.00
   5g. Union dues                                                                 5g.                  $0.00
   5h. Other deductions. Specify:                                                 5h. +                $0.00 +
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g          6.                   $0.00
+5h.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.            7.                   $0.00

8. List all other income regularly received:
   8a. Net income from rental property and from operating a
       business, profession, or farm
       Attach a statement for each property and business showing
       gross receipts, ordinary and necessary business expenses, and
       the total monthly net income.                                              8a.                  $0.00
   8b. Interest and dividends                                                     8b.                  $0.00
   8c. Family support payments that you, a non-filing spouse, or a
       dependent regularly receive
       Include alimony, spousal support, child support, maintenance,
       divorce settlement, and property settlement.                               8c.                  $0.00
   8d. Unemployment compensation                                                  8d.                  $0.00
   8e. Social Security                                                            8e.               $961.00
   8f. Other government assistance that you regularly receive
       Include cash assistance and the value (if known) of any non-
       cash assistance that you receive, such as food stamps (benefits
       under the Supplemental Nutrition Assistance Program) or
       housing subsidies
       Specify:
                                                                                  8f.                  $0.00
   8g. Pension or retirement income                                               8g.               $818.00
   8h. Other monthly income. Specify:                                             8h. +                $0.00 +
9. Add all other income Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.           9.               $1,779.00

10.Calculate monthly income. Add line 7 + line 9.                                 10.              $1,779.00 +                         =              $1,779.00
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

11. State all other regular contributions to the expenses that you list in Schedule J.
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
   friends or relatives.
   Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
   Specify:                                                                                                                            11. +               $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.                  12.
   Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies                       $1,779.00
                                                                                                                                               Combined
                                                                                                                                               monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.

        Yes. Explain:




  Official Form 106I                                                 Schedule I: Your Income                                                      page 2

                                                                                                       Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                       Case 19-64590-lrc               Doc 43         Filed 09/03/20 Entered 09/03/20 09:51:43                                 Desc Main
                                                                     Document      Page 27 of 43
 Fill in this information to identify your case:
 Debtor 1              Brenda                           Jean                         Young-Handspike
                       First Name                       Middle Name                  Last Name
                                                                                                                    Check if this is:
 Debtor 2
 (Spouse, if filing)   First Name                       Middle Name                  Last Name                          An amended filing

 United States Bankruptcy Court for the:         Northern                       District of Georgia                     A supplement showing post-petition chapter 13
                                                                                                                        expenses as of the following date:
                                                                                            (State)
 Case number           19-64590
 (If known)                                                                                                             MM / DD / YYYY

Official Form 106J
Schedule J: Your Expenses - Amended                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.
 Part 1:       Describe Your Household
 1. Is this a joint case?

              No. Go to line 2

              Yes. Does Debtor 2 live in a separate household?

                        No

                        Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                No
    Do not list Debtor 1 and               Yes. Fill out this information for     Dependent's relationship to          Dependent's          Does dependent live
    Debtor 2.                              each dependent                         Debtor 1 or Debtor 2                 age                  with you?
 3. Do your expenses include
    expenses of people other               No
    than
    yourself and your                      Yes
    dependents?

 Part 2:       Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form B 106I.)                                                             Your expenses
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                                                 $0.00
      any rent for the ground or lot. 4.                                                                                                      4.
       If not included in line 4:
       4a. Real estate taxes                                                                                                                  4a                   $0.00
       4b. Property, homeowner's, or renter's insurance                                                                                      4b.                   $0.00
       4c. Home maintenance, repair, and upkeep expenses                                                                                     4c.                   $0.00
       4d. Homeowner's association or condominium dues                                                                                       4d.                   $0.00




     Official Form 106J                                                     Schedule J: Your Expenses                                                     page 1



                                                                                                                Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                Case 19-64590-lrc                  Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                              Desc Main
                                                                Document      Page 28 of 43
Debtor 1 Brenda                             Jean                         Young-Handspike            Case number (if known) 19-64590
          First Name                        Middle Name                  Last Name


                                                                                                                                            Your expenses
5. Additional mortgage payments for your residence, such as home equity loans                                                          5.               $0.00
6. Utilities:
   6a. Electricity, heat, natural gas                                                                                                 6a.           $315.00
   6b. Water, sewer, garbage collection                                                                                               6b.              $80.00
   6c. Telephone, cell phone, Internet, satellite, and cable services                                                                 6c.           $265.00
   6d. Other. Specify:                                                                                                                 6d               $0.00
7. Food and housekeeping supplies                                                                                                      7.           $400.00
8. Childcare and children's education costs                                                                                           8.                $0.00
9. Clothing, laundry, and dry cleaning                                                                                                9.               $50.00
10. Personal care products and services                                                                                               10.              $50.00
11. Medical and dental expenses                                                                                                       11.              $50.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                      12.           $375.00
    Do not include car payments
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                                13.               $0.00
14. Charitable contributions and religious donations                                                                                  14.               $0.00
15. Insurance.
   Do not include insurance deducted from your pay or included in lines 4 or 20.
   15a. Life insurance                                                                                                                15a               $0.00
   15b. Health insurance                                                                                                              15b               $0.00
   15c. Vehicle insurance                                                                                                             15c           $191.00
   15d. Other insurance. Specify:                                                                                                     15d               $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
   Specify:                                                                                                                                             $0.00
                                                                                                                                       16
17. Installment or lease payments:
   17a. Car payments for Vehicle 1                                                                                                    17a               $0.00
   17b. Car payments for Vehicle 2                                                                                                    17b               $0.00
   17c. Other. Specify:                                                                                                               17c               $0.00
   17d. Other. Specify:                                                                                                               17d               $0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from                                                         $0.00
    your pay on line 5, Schedule I, Your Income (Official Form 106I).                                                                 18.
19.Other payments you make to support others who do not live with you.
   Specify:                                                                                                                           19.               $0.00
20.Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
   20a. Mortgages on other property                                                                                                   20a               $0.00
   20b. Real estate taxes.                                                                                                            20b               $0.00
   20c. Property, homeowner's, or renter's insurance                                                                                  20c               $0.00
   20d. Maintenance, repair, and upkeep expenses.                                                                                     20d               $0.00
   20e. Homeowner's association or condominium dues                                                                                   20e               $0.00




  Official Form 106J                                                    Schedule J: Your Expenses                                             page 2
                                                                                                        Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
               Case 19-64590-lrc                 Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                            Desc Main
                                                             Document      Page 29 of 43
Debtor 1 Brenda                           Jean                      Young-Handspike             Case number (if known) 19-64590
         First Name                       Middle Name               Last Name

21.Other. Specify:                                                                                                          21                   $0.00

22. Calculate your monthly expenses.                                                                                                          $1,776.00
   22a. Add lines 4 through 21.                                                                                                                   $0.00
   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                                       $1,776.00
   22c. Add line 22a and 22b. The result is your monthly expenses.                                                          22.
23.Calculate your monthly net income.
   23a. Copy line 12 (your combined monthly income) from Schedule I.                                                       23a                $1,779.00
   23b. Copy your monthly expenses from line 22 above.                                                                     23b                $1,776.00
   23c. Subtract your monthly expenses from your monthly income.                                                                                 $3.00
        The result is your monthly net income.                                                                             23c

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

        No

        Yes

                  Explain here:




  Official Form 106J                                               Schedule J: Your Expenses                                            page 3
                                                                                                     Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                       Case 19-64590-lrc           Doc 43      Filed 09/03/20 Entered 09/03/20 09:51:43                                 Desc Main
                                                              Document      Page 30 of 43
 Fill in this information to identify your case:
 Debtor 1              Brenda                       Jean                  Young-Handspike
                       First Name                   Middle Name           Last Name
 Debtor 2
 (Spouse, if filing)   First Name                   Middle Name           Last Name

 United States Bankruptcy Court for the:     Northern                District of Georgia
                                                                                 (State)
 Case number           19-64590
 (If known)
                                                                                                                                              Check if this is an
Official Form 106Dec                                                                                                                          amended filing


Declaration About an Individual Debtor's Schedules - Amended                                                                                              12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.

 Part 1:       Sign Below

       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No

              Yes. Name of person                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                           Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

 û Signature
    /s/ Brenda Young-Handspike
             of Debtor 1
                                                                                  û Signature of Debtor 2
       Date 9/1/2020                                                                   Date
            MM/DD/YYYY                                                                        MM/DD/YYYY




   Official Form 106Dec                                 Declaration About an Individual Debtor's Schedules                                     page 1



                                                                                                     Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                      Case 19-64590-lrc           Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                           Desc Main
                                                              Document      Page 31 of 43
Fill in this information to identify your case:
Debtor 1              Brenda                       Jean                   Young-Handspike
                      First Name                   Middle Name            Last Name
Debtor 2
(Spouse, if filing)   First Name                   Middle Name            Last Name

United States Bankruptcy Court for the:     Northern                 District of Georgia
                                                                                 (State)
Case number           19-64590
(If known)
                                                                                                                                             Check if this is an
                                                                                                                                               amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15
If you are an individual filing under chapter 7, you must fill out this form if:
◼ creditors have claims secured by your property, or
◼ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Part 1:       List Your Creditors Who Have Secured Claims
 1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.


       Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                               secures a debt?                                   as exempt on Schedule C?

       Creditor's                                                                   Surrender the property.                          No.
       name: Bridgecrest                                                                                                             Yes.
                                                                                    Retain the property and redeem it.
       Description of
       property                                                                     Retain the property and enter into a
       securing debt:    2014 Ford C-Max Energi                                     Reaffirmation Agreement.
                                                                                    Retain the property and
                                                                                    [explain]:

       Creditor's                                                                   Surrender the property.                          No.
       name: Georgia Department Of Revenue                                                                                           Yes.
                                                                                    Retain the property and redeem it.
       Description of
       property                                                                     Retain the property and enter into a
       securing debt:   Secured by All real and personal property                   Reaffirmation Agreement.
                                                                                    Retain the property and
                                                                                    [explain]:
                                                                               Retain and Pay
       Creditor's                                                                   Surrender the property.                          No.
       name:                                                                                                                         Yes.
                                                                                    Retain the property and redeem it.
       Description of
       property                                                                     Retain the property and enter into a
       securing debt:                                                               Reaffirmation Agreement.
                                                                                    Retain the property and
                                                                                    [explain]:

       Creditor's                                                                   Surrender the property.                          No.
       name:                                                                                                                         Yes.
                                                                                    Retain the property and redeem it.
       Description of
       property                                                                     Retain the property and enter into a
       securing debt:                                                               Reaffirmation Agreement.
                                                                                    Retain the property and
                                                                                    [explain]:


      Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                              page 1



                                                                                                     Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
               Case 19-64590-lrc              Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                             Desc Main
                                                           Document      Page 32 of 43
Debtor Brenda                             Jean                    Young-Handspike           Case number (if         19-64590
1      First Name                         Middle Name             Last Name                 known)

Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the
information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may
assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


     Describe your unexpired personal property leases                                                           Will the lease be assumed?

                                                                                                                   No
     Lessor's name: Progressive Leasing
                                                                                                                   Yes
     Description of leased
     property: Furniture Lease - REJECT LEASE

                                                                                                                   No
     Lessor's name:
                                                                                                                   Yes
     Description of leased
     property:

                                                                                                                   No
     Lessor's name:
                                                                                                                   Yes
     Description of leased
     property:

                                                                                                                   No
     Lessor's name:
                                                                                                                   Yes
     Description of leased
     property:

                                                                                                                   No
     Lessor's name:
                                                                                                                   Yes
     Description of leased
     property:

                                                                                                                   No
     Lessor's name:
                                                                                                                   Yes
     Description of leased
     property:

                                                                                                                   No
     Lessor's name:
                                                                                                                   Yes
     Description of leased
     property:


Part 3:   Sign Below
   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
   property that is subject to an unexpired lease.


   û Signature
       /s/ Brenda Young-Handspike
               of Debtor 1
                                                                               û Signature of Debtor 2
      Date 9/1/2020                                                               Date
           MM/DD/YYYY                                                                    MM/DD/YYYY




   Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                page 2



                                                                                                 Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                       Case 19-64590-lrc                     Doc 43     Filed 09/03/20 Entered 09/03/20 09:51:43                               Desc Main
                                                                       Document      Page 33 of 43
 Fill in this information to identify your case:                                                                              Check the appropriate box as directed
                                                                                                                              in
 Debtor 1              Brenda                                Jean                   Young-Handspike                           lines 40 or 42:
                       First Name                            Middle Name            Last Name
                                                                                                                              According to the calculations required by
 Debtor 2                                                                                                                     this Statement:
 (Spouse, if filing)   First Name                            Middle Name            Last Name
                                                                                                                                  1. There is no presumption of abuse.
 United States Bankruptcy Court for the:            Northern                   District of Georgia
                                                                                                                                  2. There is a presumption of abuse.
                                                                                           (State)
 Case number           19-64590
 (If known)                                                                                                                      Check if this is an amended filing


Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                      04/19
To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is
needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages,
write your name and case number (if known).

 Part 1:        Determine Your Adjusted Income
 1. Copy your total current monthly                                                   Copy line 11 from Official Form 122A-1 here                        $0.00
 income.
 2. Did you fill out Column B in Part 1 of Form 122A-1?
        No. Fill in $0 for the total on line 3.
              Yes. Is your spouse filing with you?
                  No. Go to line 3.

                  Yes. Fill in $0 for the total on line 3.
 3. Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the household expenses
    of you or your dependents. Follow these steps:
     On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
     regularly used for the household expenses of you or your dependents?

           No. Fill in 0 for the total on line 3.
           Yes. Fill in the information below:

              State each purpose for which the income was used                                       Fill in the amount you
              For example, the income is used to pay your spouse's tax debt or to support             are subtracting from
              people other than you or your dependents                                               your spouse's income
              Total    $0.00                                                                         $0.00                    Copy total
                                                                                                                              here
                                                                                                                                                     - $0.00


                                                                                                                                                      $0.00
  4. Adjust your current monthly income. Subtract the total on line 3 from line 1.




   Official Form 122A-2                                                    Chapter 7 Means Test Calculation                                                 page 1



                                                                                                              Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                Case 19-64590-lrc                   Doc 43      Filed 09/03/20 Entered 09/03/20 09:51:43                                    Desc Main
                                                               Document      Page 34 of 43
Debtor 1 Brenda                              Jean                       Young-Handspike               Case number (if known) 19-64590
          First Name                         Middle Name                Last Name

Part 2:   Calculate Your Deductions from Your Income

    The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
    answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
    this form. This information may also be available at the bankruptcy clerk's office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
    actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
    and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

    If your expenses differ from month to month, enter the average expense.

    Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

    5.    The number of people used in determining your deductions from income

          Fill in the number of people who could be claimed as exemptions on your federal income tax return,                            1
          plus the number of any additional dependents whom you support. This number may be different from
          the number of people in your household.

    National Standards                You must use the IRS National Standards to answer the questions in lines 6-7.

    6.    Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill                  $727.00
          in the dollar amount for food, clothing, and other items.


    7.    Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
          fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories-people who are
          under 65 and people who are 65 or older-because older people have a higher IRS allowance for health care costs. If your
          actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.


          People who are under 65 years of age

          7a.   Out-of-pocket health care allowance per person      $56.00

          7b. Number of people who are under 65                     0

          7c.   Subtotal. Multiply line 7a by line 7b.              $0.00                 Copy here       $0.00

          People who are 65 years of age or older

          7d. Out-of-pocket health care allowance per person       $125.00

          7e.   Number of people who are 65 or older               1

          7f.   Subtotal. Multiply line 7d by line 7e.             $125.00                Copy here      +$125.00

          7g. Total. Add lines 7c and 7f.                                                                 $125.00         Copy total here        $125.00




 Official Form 122A-2                                            Chapter 7 Means Test Calculation                                                  page 2
                                                                                                          Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                   Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                                    Desc Main
                                                                  Document      Page 35 of 43
Debtor 1 Brenda                               Jean                        Young-Handspike                Case number (if known) 19-64590
           First Name                         Middle Name                 Last Name

     Local Standards                   You must use the IRS Local Standards to answer the questions in lines 8-15.

     Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
     bankruptcy purposes into two parts:
       Housing and utilities - Insurance and operating expenses
       Housing and utilities - Mortgage or rent expenses

     To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

     To find the chart, go online using the link specified in the separate instructions for this form.
     This chart may also be available at the bankruptcy clerk's office.

     8.     Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the dollar
            amount listed for your county for insurance and operating expenses.                                                                     $506.00

     9.     Housing and utilities - Mortgage or rent expenses:
            9a. Using the number of people you entered in line 5, fill in the dollar amount listed
                for your county for mortgage or rent expenses.                                                                 $700.00
            9b. Total average monthly payment for all mortgages and other debts secured by your home.
            To calculate the total average monthly payment, add all amounts that are
            contractually due to each secured creditor in the 60 months after you file for
            bankruptcy. Then divide by 60.

           Name of the creditor                                      Average monthly
                                                                     payment




                                                                      +

                                                                                             Copy                                Repeat this
                             Total average monthly payment            $0.00                                  -$0.00              amount on
                                                                                             here
                                                                                                                                 line 33a.
           9c. Net mortgage or rent expense.
                                                                                                             $700.00            Copy               $700.00
               Subtract line 9b (total average monthly payment) from line 9a (mortgage or
                                                                                                                                here
               rent expense). If this amount is less than $0, enter $0.

     10.     If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects the
             calculation of your monthly expenses, fill in any additional amount you claim.                                                         $0.00

             Explain
             why:
     11.     Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
                0. Go to line 14.
                  1. Go to line 12.
                  2 or more. Go to line 12.

     12.     Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
             expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                             $231.00




 Official Form 122A-2                                               Chapter 7 Means Test Calculation                                                  page 3
                                                                                                             Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                  Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                                     Desc Main
                                                                 Document      Page 36 of 43
Debtor 1 Brenda                              Jean                         Young-Handspike                Case number (if known) 19-64590
           First Name                        Middle Name                  Last Name

     13.     Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each
             vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may
             not claim the expense for more than two vehicles.
             Vehicle 1      Describe Vehicle 1:


             13a. Ownership or leasing costs using IRS Local Standard.                                                          $521.00

             13b. Average monthly payment for all debts secured by Vehicle 1.
                  Do not include costs for leased vehicles.

                  To calculate the average monthly payment here and on line 13e, add all
                  amounts that are contractually due to each secured creditor in the 60 months
                  after you filed for bankruptcy. Then divide by 60.


           Name of each creditor for Vehicle 1                       Average monthly
                                                                     payment

                                                                    $495.00

                                                                    +

                                                                                             Copy here                           Repeat this
                             Total average monthly payment              $495.00                              - $495.00           amount on
                                                                                                                                 line 33b.

                                                                                                                                 Copy net
           13c. Net Vehicle 1 ownership or lease expense                                                                         Vehicle 1
                Subtract line 13b from line 13a. If this amount is less than $0, enter $0.                   $26.00              expense           $26.00
                                                                                                                                 here

     14.     Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
             Transportation expense allowance regardless of whether you use public transportation.

     15.     Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also deduct
             a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim more than the     $0.00
             IRS Local Standard for Public Transportation.




 Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                   page 4
                                                                                                             Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                  Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                                  Desc Main
                                                                Document      Page 37 of 43
Debtor 1 Brenda                              Jean                       Young-Handspike               Case number (if known) 19-64590
           First Name                        Middle Name                Last Name

    Other Necessary Expenses In addition to the expense deductions listed above, you are allowed your monthly expenses for
                             the following IRS categories.

     16.    Taxes:The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
            employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from your pay for          $0.00
            these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and subtract that number
            from the total monthly amount that is withheld to pay for taxes.

            Do not include real estate, sales, or use taxes.

     17.    Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions, union
            dues, and uniform costs.                                                                                                            $0.00

            Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

     18.    Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
            together, include payments that you make for your spouse's term life insurance. Do not include premiums for life insurance on
            your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.                       $0.00

     19.    Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative agency,
            such as spousal or child support payments.
                                                                                                                                                $0.00
            Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

     20.    Education: The total monthly amount that you pay for education that is either required:
               as a condition for your job, or
               for your physically or mentally challenged dependent child if no public education is available for similar services.             $0.00


     21.    Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
                                                                                                                                                $0.00
            Do not include payments for any elementary or secondary school education.

     22.    Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is required
            for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health savings account.
            Include only the amount that is more than the total entered in line 7. Payments for health insurance or health savings accounts     $0.00
            should be listed only in line 25.

     23.    Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for you
            and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone service, to the
            extent necessary for your health and welfare or that of your dependents or for the production of income, if it is not reimbursed by +$0.00
            your employer.

            Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment expenses,
            such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

     24.    Add all of the expenses allowed under the IRS expense allowances.

            Add lines 6 through 23.                                                                                                             $2,315.00




 Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                 page 5
                                                                                                           Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                                  Desc Main
                                                               Document      Page 38 of 43
Debtor 1 Brenda                            Jean                        Young-Handspike             Case number (if known) 19-64590
           First Name                      Middle Name                 Last Name

    Additional Expense Deductions           These are additional deductions allowed by the Means Test.
                                            Note: Do not include any expense allowances listed in lines 6-24.

     25.    Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health insurance,
            disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
             Health insurance                                 $0.00

             Disability insurance                             $0.00

             Health savings account                           $0.00

             Total                                             $0.00                             Copy total here                                  $0.00

             Do you actually spend this total amount?

                  No. How much do you actually spend?

                  Yes

     26.    Continuing contributions to the care of household or family members. The actual monthly expenses that you will continue to
            pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your household or
            member of your immediate family who is unable to pay for such expenses. These expenses may include contributions to an                $0.00
            account of a qualified ABLE program. 26 U.S.C. § 529A(b).

     27.    Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of you
            and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
                                                                                                                                                  $0.00
            By law, the court must keep the nature of these expenses confidential.

     28.    Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

            If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8, then fill
            in the excess amount of home energy costs.

            You must give your case trustee documentation of your actual expenses, and you must show that the additional amount claimed           $0.00
            is reasonable and necessary.

     29.    Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83* per
            child) that you pay for your dependent children who are younger than 18 years old to attend a private or public elementary or
            secondary school.
            You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
            reasonable and necessary and not already accounted for in lines 6-23.                                                                 $0.00

            * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

     30.    Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher than
            the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the food and           $0.00
            clothing allowances in the IRS National Standards.

            To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for this
            form. This chart may also be available at the bankruptcy clerk's office.

            You must show that the additional amount claimed is reasonable and necessary.

     31.    Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                +$0.00
            instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

     32.    Add all of the additional expense deductions.

            Add lines 25 through 31.                                                                                                              $0.00




 Official Form 122A-2                                            Chapter 7 Means Test Calculation                                                    page 6
                                                                                                        Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                   Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                                    Desc Main
                                                                  Document      Page 39 of 43
Debtor 1 Brenda                               Jean                         Young-Handspike             Case number (if known) 19-64590
           First Name                         Middle Name                  Last Name

    Deductions for Debt Payment

     33.    For debts that are secured by an interest in property that you own, including home mortgages, vehicle loans, and other
            secured debt, fill in lines 33a through 33e. The monthly expenses for health insurance, disability

            To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in the 60
            months after you file for bankruptcy. Then divide by 60.

                    Mortgages on your home:                                                                        Average monthly
                                                                                                                   payment
             33a. Copy line 9b here                                                                                $0.00
                    Loans on your first two vehicles:
            33b. Copy line 13b here.                                                                               $495.00

             33c. Copy line 13e here.                                                                              $0.00

            33d. List other secured debts:

                   Name of each creditor for other            Identify property that            Does payment
                   secured debt                               secures the debt                  include taxes
                                                                                                or insurance?

            33e. Total average monthly payment. Add lines 33a through 33d.                                           $0.00                    Copy total       $0.00
                                                                                                                                              here

     34.    Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
            or other property necessary for your support or the support of your dependents?
                 No. Go to line 35.
                 Yes. State any amount that you must pay to a creditor, in addition to the payments
                      listed in line 33, to keep possession of your property (called the cure amount).
                      Next, divide by 60 and fill in the information below.

                    Name of the creditor                 Identify property             Total cure                     Monthly cure
                                                         that                          amount                         amount
                                                         secures the debt
                                                                                                          Total       $0.00                     Copy total      $0.00
                                                                                                                                                here

     35.    Do you owe any priority claims such as a priority tax, child support, or alimony -
            that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
                 No. Go to line 36.
                 Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing priority claims, such as those you
                      listed in line 19.

                        Total amount of all past-due priority claims                                               $20,000.00                ÷ 60 =           $333.33




 Official Form 122A-2                                                  Chapter 7 Means Test Calculation                                                      page 7
                                                                                                            Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                  Case 19-64590-lrc                  Doc 43         Filed 09/03/20 Entered 09/03/20 09:51:43                                   Desc Main
                                                                   Document      Page 40 of 43
Debtor 1 Brenda                               Jean                         Young-Handspike               Case number (if known) 19-64590
           First Name                         Middle Name                  Last Name

     36.    Are you eligible to file a case under Chapter 13? 11 U.S.C. § 507.
            For more information, go online using the link for Bankruptcy Basics specified in the separate instructions for this form. Bankruptcy
            Basics may also be available at the bankruptcy clerk's office.
                  No. Go to line 37.
                  Yes. Fill in the following information.

                    Projected monthly plan payment if you were filing under Chapter 13                               $3.00

                    Current multiplier for your district as stated on the list issued by the Administrative Office
                    of the United States Courts (for districts in Alabama and North Carolina) or by the
                    Executive Office for United States Trustees (for all other districts).                           X0.0673
                    To find a list of district multipliers that includes your district, go online using the link
                    specified in the separate instructions for this form. This list may also be available at the
                    bankruptcy clerk's office.

                                                                                                                                              Copy total         $0.20
                    Average monthly administrative expense if you were filing under Chapter 13                       $0.20
                                                                                                                                              here

    37. Add all of the deductions for debt payment.

           Add lines 33e through 36.                                                                                                                       $333.53


      Total Deductions from Income

    38.     Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
            expense allowances                                                  $2,315.00

            Copy line 32, All of the additional expense deductions              $0.00

            Copy line 37, All of the deductions for debt payment                $333.53

                                                            Total deductions    $2,648.53                 Copy total here                                      $2,648.53

Part 3:    Determine Whether There Is a Presumption of Abuse
    39.     Calculate monthly disposable income for 60 months
           39a. Copy line 4, adjusted current monthly income                $0.00

           39b. Copy line 38, Total deductions                              $2,648.53

           39c.    Monthly disposable income. 11 U.S.C. § 707(b)(2).        ($2,648.53)                 Copy here       ($2,648.53)
                   Subtract line 39b from line 39a.
                   For the next 60 months (5 years)                                                                     x 60
           39d. Total. Multiply line 39c by 60                                                                          ($158,912.00)      Copy here       ($158,912.00)

    40.     Find out whether there is a presumption of abuse. Check the box that applies:
                  The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to Part 5.
                  The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You may fill
                  out Part 4 if you claim special circumstances. Then go to Part 5.
                  The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.

                   * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.




 Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                        page 8
                                                                                                              Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                 Case 19-64590-lrc                     Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                                 Desc Main
                                                                   Document      Page 41 of 43
Debtor 1 Brenda                                 Jean                       Young-Handspike              Case number (if known) 19-64590
           First Name                           Middle Name                Last Name

    41.      41a.       Fill in the amount of your total nonpriority unsecured debt. If you filled out A Summary of
                        Your Assets and Liabilities and Certain Statistical Information Schedules (Official Form 106Sum),
                        you may refer to line 3b on that form

                                                                                                                            x .25
             41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I).                                            Copy
                  Multiply line 41a by 0.25                                                                                                here

    42.     Determine whether the income you have left over after subtracting all allowed deductions
            is enough to pay 25% of your unsecured, nonpriority debt.
            Check the box that applies:
                 Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
                 Go to Part 5.
                 Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
                 of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Part 4:    Give Details About Special Circumstances
43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
   reasonable alternative? 11 U.S.C. § 707(b)(2)(B).
          No. Go to Part 5.

          Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
               for each item. You may include expenses you listed in line 25.
              You must give a detailed explanation of the special circumstances that make the expenses or income
              adjustments necessary and reasonable. You must also give your case trustee documentation of your
              actual expenses or income adjustments.
              Give a detailed explanation of the special circumstances                                                 Average monthly expense
                                                                                                                       or income adjustment



Part 5:    Sign Below

              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


               ûSignature
                  /s/ Brenda Young-Handspike
                          of Debtor 1
                                                                                         ûSignature of Debtor 2
                    Date 9/1/2020                                                            Date
                         MM/DD/YYYY                                                                 MM/DD/YYYY




 Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                  page 9
                                                                                                             Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
                    Case 19-64590-lrc               Doc 43        Filed 09/03/20 Entered 09/03/20 09:51:43                   Desc Main
                                                                 Document      Page 42 of 43
B2030 (Form 2030) (12/15)

                                                UNITED STATES BANKRUPTCY COURT
                                                                Northern District of Georgia
In re                   Brenda Jean Young-Handspike                                               Case No.                   19-64590
                                      Debtor                                                                                 (If known)
                                                                                                  Chapter                   Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR - AMENDED
        1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the abovenamed debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
           rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection w ith the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                                                    $1,525.00
              Costs Include: $1500.00 attorney fee, $25.00 conversion fee

             Prior to the filing of this statement I have received                                                                              $0.00

             Balance Due                                                                                                                    $1,525.00

        2. The source of the compensation paid to me was:
                          Debtor                                      Other (specify)

        3. The source of the compensation paid to me is:
                          Debtor                                      Other (specify)

        4.       I have not agreed to share the above-disclosed compensation with any other person unless they are
                 members and associates of my law firm.
                 I have agreed to share the above-disclosed compensation with a other person or persons who are not
                 members or associates of my law firm. A copy of the agreement, together with a list of the names of
                 the people sharing in the compensation, is attached.
        5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
                 a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                    bankruptcy;
                  b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
                  c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
                  d. The balance due will be provided for by post-dated check or ACH payments pursuant to a post-petition contract.

        6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
            Motion to Sell Property - $500.00
            Application to Employ Professional/Motion to Approve Compromise - $300.00
            Motion to Incur Debt/Refinance - $300.00
            Motion to Reimpose Stay - $300.00
            Motion to Vacate Dismissal/Reopen Case - $300.00 plus cost
            Motion to Retain Tax Refund - $300.00
            Stay Violations- $300/per hour
            Representing Client in Adversary Proceeding - $300.00/hr
            Representing Client in 2004 Examination - $300.00/hr
            Motion to Extend Time for Reaffirmation - $300.00




                                                                                               Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
              Case 19-64590-lrc          Doc 43       Filed 09/03/20 Entered 09/03/20 09:51:43                      Desc Main
                                                     Document      Page 43 of 43
B2030 (Form 2030) (12/15)



                                                             CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
  debtor(s) in this bankruptcy proceedings.
                 9/1/2020                                                         /s/ Dylan K. Steed
                   Date                                                          Signature of Attorney


                                                                                   Semrad Law Firm
                                                                                   Name of law firm




                                                                                       Doc ID: ef4a3a52b52d5478d3f074c9874db82e5560957f
